Citation Nr: 1426713	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  08-02 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to October 2004.  

Although he also served from December 1986 to October 1989, that service has been found to be dishonorable for VA purposes.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran's case was initially before the Board in October 2011 when a service connection claim for liver disease was denied.  His claim for service connection for GERD was remanded for further evidentiary development.  A supplemental statement of the case (SSOC) was issued in July 2012 and the case is once again before the Board. 

The Board notes that additional evidence has been associated with the claims file following the issuance of the July 2012 SSOC.  However, in an April 2014 Appellant's Post-Remand Brief, the Veteran waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such evidence.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDING OF FACT

The evidence of record does not establish a nexus between the Veteran's GERD and service.  


CONCLUSION OF LAW

GERD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that his current GERD is related to service, to include depleted uranium exposure.  

The Board notes that prior to his 2004 service, a March 1999 private treatment record reflects a diagnosis of GERD.  Nevertheless, service treatment records reflect that the Veteran denied frequent indigestion or stomach trouble in a report of medical history completed at his January 2004 entrance examination.  There was no specific finding or diagnosis of GERD. 

As such, the Board finds that GERD was not noted at entry into service and the Veteran is therefore presumed to have been in a sound condition.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Service treatment records are absent for any mention of GERD or symptoms of GERD.  A September 2004 Report of Medical Assessment and a post deployment form, completed by the Veteran, includes his acknowledgment that, essentially he had no medical problems, including frequent indigestion or vomiting.  
  
A review of the post-service medical evidence of record shows that the Veteran has been diagnosed with GERD.  

A diagnosis associated with depleted uranium exposure has not been made, which does not support his claim as the Veteran does not have the medical expertise to provide such a complex medical opinion (nor, it is important for the Veteran to understand, would the Board).   

In this regard, the Board notes that a January 2007 letter from the Medical Director of the Depleted Uranium Follow-Up Program states that the Veteran's total urine uranium levels were within normal limits.  The Veteran was informed that any health effects are associated with the total amount of uranium regardless of the source and his normal result did not have any health consequences related to it.  

Moreover, a September 2009 VA Registry Examination regarding Depleted Uranium was completed.  The Veteran was diagnosed with GERD.  A diagnosis associated with depleted uranium exposure was not rendered.  

The Veteran underwent a VA examination in November 2011.  At the November 2011 VA examination, the VA examiner diagnosed the Veteran with GERD.  She noted that it was less likely than not that the Veteran's GERD was incurred in or caused by an in-service injury, event or illness.  The VA examiner noted that there is no evidence in the service treatment records of any treatment or complaints of GERD.  She further emphasized that the post deployment health assessment dated September 28, 2004 shows no complaints of frequent indigestion, diarrhea or vomiting.  There are no contradictory opinions of record. 

In light of the fact that medical records reflect treatment for GERD shortly following separation from service, the Board has carefully considered this issue.  However, the Board finds that the November 2011 VA examination and opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that while the Veteran might sincerely believe that he has GERD that is related to his active service, as a lay person he is not competent to relate any current diagnosis of GERD to his active service, to include any depleted uranium exposure, as that is outside the common knowledge of a lay person and would require medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, his medical opinion is outweighed by the medical opinion of the VA examiner. 

In sum, while the Veteran has been diagnosed with GERD post-service, the November 2011 VA examiner has competently opined that it is less likely than not that the Veteran's current GERD disorder is related to his active service.  There is no competent medical opinion of record to the contrary.  

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for GERD is not warranted.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Complete VCAA duty to notify was satisfied prior to the rating decision on appeal by way of letter sent to the Veteran in August 2005 that fully addressed all four notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board acknowledges that the Veteran was not provided with specific Dingess requirements, with respect to his claim, nevertheless as his claim is being denied information regarding a disability rating and effective date is not pertinent.  Consequently, the Board finds that the duty to notify has been satisfied as to this claim.

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and identified post-service treatment records.  Additionally, he has submitted private treatment records.  The Board has additionally reviewed the Veteran's Social Security Administration (SSA) records. Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded a VA examination in November 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion adequately address all of the Veteran's contentions and are adequate, as they consider all of the pertinent evidence of record, the statements of the appellant, and provide a sufficient rationale for the opinions stated, relying on and citing to the records reviewed. 

As noted above, in October 2011, the Board remanded this claim for the RO to obtain to afford the Veteran the appropriate VA examination.  The Board is satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 11, 146-47 (1999).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for GERD is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


